District Court of Appeal, 3d District — No. 79-1365.
On December 8, 1980, this Court entered its Order accepting jurisdiction and setting oral argument. We have now determined that the Court is without jurisdiction and, therefore, the Petition for Review is denied.
No Motion for Rehearing will be entertained by the Court.
BOYD, ALDERMAN and McDONALD, JJ., concur.
ENGLAND, J., concurs specially with an opinion.
SUNDBERG, C. J., dissents with an opinion with which ADKINS, J., concurs.
OVERTON, J., dissents.